Case: 4:14-cv-01490-HEA Doc. #: 325 Filed: 01/21/19 Page: 1 of 2 PageID #: 4963



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

DEWAYNE MATTHEWS                                                  *

                    Plaintiff,                                    *

        vs.                                                       * Case No. 4:14-cv-01490 (HEA)

                                                                  *
JON BELMAR, et al.,
                                                                  *
                    Defendants.
                                                                  *

                                  PLAINTIFF’S LIST OF EXHIBITS

        Come now the plaintiff, DeWayne Matthews by and through counsel, and hereby submits his

list of exhibits.

        Exhibits

                    1. DeWayne Matthews’ Medical Records (Excerpts). The parties have stipulated that

the medical records are business records.

                    2. DeWayne Matthews’ Injury Photographs

                    3. Robert Pusins’ CV

                    4. Video Recording of Plaintiff’s Seizure

                    4. All exhibits listed by defendants not objected to by plaintiff.

                                                           Respectfully submitted,

                                                           By /s/ Gregory L. Lattimer
                                                           Gregory L. Lattimer [371926DC]
                                                           1200 G Street, N.W., Suite 800
                                                           Washington, D.C. 20005
                                                           Tel. (202) 434-4513
                                                           Fax: (866) 764-6442
                                                           GLattimer@LattimerLaw.com
Case: 4:14-cv-01490-HEA Doc. #: 325 Filed: 01/21/19 Page: 2 of 2 PageID #: 4964




                                                      Malik Z. Shabazz [458434DC]
                                                      Black Lawyers for Justice
                                                      1200 G Street, N.W., Suite 800
                                                      Washington, D.C. 20005
                                                      Tel: (202) 434-4528
                                                      Fax: (202) 248-4478
                                                      attorneyshabazz@yahoo.com

                                                      Reginald A. Greene[308674GA]
                                                      Greene Legal Group, LLC
                                                      One Georgia Center, Suite 605
                                                      600 West Peachtree Street, N.W.
                                                      Atlanta, Georgia 30308
                                                      Tel. (404) 574-4308
                                                      Fax: (404) 574-4308
                                                      rgreene@greenelegalgroup.com

                                                      Counsel for the Plaintiff

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing filed electronically with the Clerk of

the Court was served electronically via the Court’s electronic filing system on this 21st day of

January, 2019 upon:

Michael E. Hughes, Esq.
Associate County Counselor
Priscilla F. Gunn, Esq.
Assistant County Counselor
41 S. Central
Ninth Floor
Clayton, MO 63105

                                                      /s/ Gregory L. Lattimer




                                                -2-
